Citation Nr: 1036232	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  03-13 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a left hand disability, 
to include as secondary to a left third finger disability.

2.  Entitlement to service connection for a spleen disability.

3.  Entitlement to service connection for left carpal tunnel 
syndrome, to include as secondary to a left third finger 
disability.

4.  Entitlement to service connection for degenerative disc 
disease (DDD) of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to February 
1973.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in St. 
Petersburg, Florida that denied the Veteran's claim of 
entitlement to service connection for left carpal tunnel syndrome 
and DDD of the cervical spine, and from an August 2003 rating 
decision that denied his claims of entitlement to service 
connection for a left hand disability and a spleen disability.

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge.  A transcript of the proceeding 
has been associated with the claims file.

In January 2008, the Board remanded this matter for further 
development.  Such development has been completed and associated 
with the claims file, and this matter is ready for further review 
by the Board.

The issues of entitlement to service connection for left ulnar 
neuralgia and hypertension have been raised by the record but 
have not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
these matters, and they are referred to the AOJ for appropriate 
action.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the 
Veteran currently has a spleen disability.

2.  The Veteran's left carpal tunnel syndrome is not shown by the 
most probative evidence of record to be etiologically related to 
a disease, injury, or event in service, or to have been caused or 
aggravated by a service-connected disability.

3.  The preponderance of the evidence is against finding that the 
Veteran currently has a left hand disability.

4.  The Veteran's DDD of the cervical spine is not shown by the 
most probative evidence of record to be etiologically related to 
a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  Service connection for a spleen disability is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

2.  Service connection for left carpal tunnel syndrome is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

3.  Service connection for a left hand disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

4.  Service connection for DDD of the cervical spine is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required to 
"notify the claimant and the claimant's representative, if any, 
of any information and any medical or lay evidence not previously 
provided . . . that is necessary to substantiate the claim."  38 
U.S.C.A. § 5103(a)(1) (West Supp. 2009).  As part of that notice, 
VA must "indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary . . will attempt to obtain on 
behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 
2009).  The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that VCAA letters dated in June 2002 and May 2003 
(two) fully satisfied the duty to notify provisions (and a 
follow-up VCAA letter was also sent to the Veteran in June 2006).  
See 38 U.S.C.A. § 5103(a) (West Supp. 2009); 38 C.F.R. § 
3.159(b)(1) (2009).  The VCAA letters informed the Veteran of 
what information or evidence was needed to support his claims, 
what types of evidence the Veteran was responsible for obtaining 
and submitting to VA, and which evidence VA would obtain.  A June 
2006 notice letter explained how VA assigns disability ratings 
and effective dates, and the Veteran's claims were readjudicated 
by way of a May 2010 Supplemental Statement of the Case(SSOC), 
such that any defect as to the timeliness of the June 2006 notice 
is nonprejudicial.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All 
of the Veteran's service treatment records, VA treatment records, 
and private treatment records have been associated with the 
claims file.  The Veteran has not identified any additional 
relevant treatment records for VA to obtain.  In this regard, the 
Board acknowledges that, as noted above, in January 2008, the 
Board remanded these issues for further development, to include 
so that copies of certain VA treatment records from the Chicago, 
Illinois VA medical center (VAMC) and private treatment records 
from Dr. J.W. could be obtained.  The Board notes that the RO 
sent two requests in February 2008 and May 2009 to the Chicago 
VAMC for copies of the Veteran's treatment records, in response 
to which the VAMC replied in June 2009 that it had no treatment 
records on file relating to the Veteran.  Also, the RO sent a 
February 2008 letter to the Veteran requesting that he complete 
and return a Form 21-4142 authorization so that the RO could 
obtain any relevant, outstanding treatment records from Dr. J.W.  
The February 2008 letter also advised the Veteran that he may 
request and submit the records directly to the RO himself.  No 
response was received by the RO, and the RO issued a May 2010 
SSOC denying both claims.  Based thereon, the Board finds that 
the RO complied with the Board's remand directive to obtain the 
identified treatment records to the extent possible under the 
circumstances.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(duty to ensure compliance with Board remand order).  The Board 
finds that the record contains sufficient evidence to make a 
decision on the claim.

VA's duty to assist also includes the duty to provide a VA 
examination when the record lacks evidence to decide a veteran's 
claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability may 
be associated with the established in-service event, injury, or 
disease, but (4) insufficient competent medical evidence on file 
for the Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2009);  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

With regard to the Veteran's claims for service connection for 
left carpal tunnel syndrome and a left hand disability, the 
Veteran was provided with an initial VA examination in November 
2002.  In January 2008, the Board remanded this issue and 
directed that another VA examination be provided to clarify the 
nature and etiology of the Veteran's claimed carpal tunnel 
syndrome and left hand disability, to include whether these 
claimed disabilities were caused or aggravated by his service-
connected left finger disability or was otherwise related to 
service.  Pursuant to the Board's January 2008 remand, another 
examination was provided in December 2009.  The December 2009 VA 
examination report reflects that the examiner provided the 
requested opinions and that he provided adequate reasoning for 
his conclusions.  Also, the examiner noted that he reviewed the 
claims file, and his report reflects that he elicited a history 
from the Veteran and examined him.  Based thereon, the Board 
finds that there has been substantial compliance with the Board's 
remand directives, and that this VA examination report is 
thorough and adequate upon which to base a decision with regard 
to the Veteran's claim.  See Stegall, supra.

With regard to the Veteran's claims for service connection for a 
spleen condition and for DDD of the cervical spine, the Board 
acknowledges that no VA examination has been provided.  As noted 
above, VA's duty to assist includes providing a veteran with a 
medical examination when the record (1) contains competent 
evidence that the veteran has a current disability, (2) contains 
evidence indicating that the disability is related to service, 
and (3) does not contain sufficient medical evidence for VA to 
make a decision, but (4) insufficient competent medical evidence 
on file for the Secretary to make a decision on the claim.  See 
38 C.F.R. § 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The Board finds, however, that, with regard to 
the claimed spleen condition, the file does not contain competent 
medical evidence or credible lay evidence tending to indicate 
that the Veteran has a current spleen condition, as explained in 
further detail below.  Also, the Board finds, with regard to the 
claimed DDD of the cervical spine condition, the file does not 
contain any competent medical evidence or credible lay evidence 
tending to link his diagnosed DDD of the cervical spine to 
service, as explained in further detail below.  Therefore, the 
requirements triggering VA's duty to provide a VA examination 
have not been satisfied and, as such, the failure to provide the 
Veteran with examination relating to these two claims was 
harmless.  See id.  Likewise, the Board finds that there is 
sufficient evidence of record to make a decision on both of these 
claims.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred 
in service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity. 38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

A.  Spleen

The Veteran served on active duty in the Navy from January 1971 
to February 1973.  He claims that he incurred a "spot on his 
spleen" as a result of an injury in service that involved his 
back.  See Statement, July 2003; Informal Claim, December 2002.

As an initial matter, the Board notes that the Veteran's service 
treatment records are silent as to any spleen problem or 
condition.  The Board does acknowledge complaints of back and low 
back pain that are documented in the Veteran's service treatment 
records.  See, e.g., Service Treatment Records, March 1972, April 
1972, May 1972, July 1972, January 1973, June 1973.  

The Board notes that there is no competent evidence of record 
that the Veteran has any spleen condition, and there is not even 
one medical record reflecting any complaints of any spleen 
condition.  Rather, a May 2002 VA CT scan report prepared due to 
complaints of left flank pain reflects that the Veteran's spleen 
was unremarkable.  Likewise, an April 2004 ultrasound performed 
to rule-out hepatitis reflects that the Veteran's spleen was 
normal.  Also, a September 2005 VA treatment record reflects that 
the Veteran complained of chronic upper left abdominal pain, and 
notes that a January 2005 computer tomography showed that his 
spleen was not enlarged.

The threshold requirement for service connection to be granted is 
competent medical evidence of the current existence of a claimed 
disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

Without a current diagnosis of a spleen condition, there may be 
no service connection for the claimed disability.  See id.  

The Board has considered all of the Veteran's lay statements, 
including that he was told by a clinician that he has a "spot" 
on his spleen.  As noted above, however, none of the medical 
evidence of record shows that there is any diagnosed spot, clot, 
or mass, or other density or any other condition involving the 
Veteran's spleen.  Rather, all testing shows that the Veteran's 
spleen is normal, as noted above.  In fact, the Veteran testified 
at the DRO hearing in March 2004 that he had never been treated 
for any spleen condition, which is contrary to his assertion 
above.  See Transcript at 10.  Certainly, the Veteran is 
competent to report experiencing pain or other symptomatology 
capable of lay observation, and that he may also be competent to 
diagnose certain simple disorders capable of lay observation.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran is 
not competent, however, to diagnose a more complex disorder 
clearly requiring medical expertise, such as, in this case, a 
disability involving the spleen.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple condition 
such as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  

Furthermore, despite the Veteran's assertion that he was told by 
a clinician that he had a spot on his spleen, the Board also 
notes that it is not entirely clear whether the Veteran intended 
to claim that he had a "spot" on his spleen as opposed to his 
kidney, or both, in the first instance.  The Veteran claimed 
service connection for a kidney condition and a spleen condition 
together on his December 2002 informal claim, and, as noted 
above, the May 2002 CT scan showed a calcification around his 
kidney but that his spleen was normal.  When asked for 
clarification by his own representative at the March 2004 DRO 
hearing, the Veteran replied "that's a good question," and that 
he did not know how any claim for service connection for a kidney 
condition had been filed.  Specifically, the DRO hearing 
transcript reflects as follows:

REP:  Tell us about your spleen, now when you say you 
got this clot, was this clot on your spleen or on your 
kidney?  It was your spleen?  Am I understanding that 
correctly?
VET:  It was on my spleen.
REP:  Okay, so where does the kidney come into play 
with this?

VET:  That's a good question.
REP:  Okay, because you're asking for service 
connection for a kidney condition.  So what type of 
kidney condition do you feel you have?
VET:  I don't know how they got in that part.

See DRO Hearing Transcript, March 2004 at 9.  The Board notes in 
this regard that the August 2003 RO decision separately 
adjudicated and denied service connection claims for both a 
kidney and a spleen condition, and the Veteran has not appealed 
the decision relating to his kidney claim.  In fact, his 
representative noted at the DRO hearing that the Veteran did not 
intend to pursue any kidney claim.  See DRO Hearing Transcript, 
March 2004 at 9.  In any event, however, given the vague nature 
of the Veteran's recollections, and in light of the specific 
findings contained in the report of CT scan, the Board must find 
his assertion that he had been told in the past that he had a 
spot on his spleen to not be credible.

For these reasons, the Board concludes that the preponderance of 
the evidence is against granting service connection for a spleen 
condition, and the benefit of the doubt rule is not for 
application.

B.  Left Carpal Tunnel Syndrome

The Veteran claims that he incurred left carpal tunnel syndrome 
(and a left hand disability, discussed below) as a result of 
catching himself with his left hand when he tripped and fell 
going across a hatch of a ship in service.  See Form 9 Appeal; 
see also DRO Hearing Transcript, February 1994 at 2-3 
(description of accident).  In the alternative, the Veteran 
alleges that he developed left carpal tunnel syndrome secondary 
to his service-connected left third finger injury.

VA treatment records reflect that the Veteran underwent left 
carpal tunnel release surgery in July 2002 and again in June 2006 
at the VA medical center (VAMC).  Clearly, the Veteran has a left 
carpal tunnel syndrome disability.

The Board will now address whether the Veteran's left carpal 
tunnel syndrome is related to service, to include whether it is 
related to his service-connected left third finger condition.

As an initial matter, December 1972 service treatment records 
reflect that the Veteran reported that he sprained his left hand 
and wrist two weeks prior when he caught himself falling with his 
left hand.  An x-ray revealed an avulsion fracture of the third 
digit (a.k.a. ring finger), but examination otherwise revealed a 
normal hand (and the Veteran is currently service-connected for 
his left third finger injury).  The Veteran's January 1973 
separation examination report, however, is silent as to any 
complaints of any left wrist, left hand, or left arm problems.

The first post-service treatment record reflecting any complaints 
of any upper left extremity problems is an August 1981 VA 
examination report (relating to an increased rating claim for the 
Veteran's left third finger), which reflects that the Veteran 
complained of right hand pain.  Physical examination revealed had 
no gross deformity of the left hand, normal limitation of motion 
of his fingers, wrist, and elbow, and no atrophy of the upper 
left extremity.  No left hand, left wrist, or left arm diagnosis 
was recorded (although residuals of a left third finger fracture 
were noted).

An April 1982 orthopedic consultation report relating to 
complaints of left hand problems reflects "no clinical evidence 
of abnormality whatsoever."  No left hand, left wrist, or left 
arm diagnosis was recorded.

An October 1984 VA examination report (relating to an increased 
rating claim for his left third finger) reflects that the Veteran 
complained that his hand would "give out" due to the fall in 
service.  On physical examination however, he was found to have 
equal grip strength in both his left and right hands, no 
disturbance in skin sensation of the left hand, good apposition 
of all fingertips to the thumb, no disturbance in pronation or 
supination of the wrist, normal palmar dorsiflexion and palmar 
flexion, and normal ulnar and radial deviation.  Again, no left 
hand, left wrist, or left arm diagnosis was recorded.

An August 1992 VA examination report (relating to an increased 
rating claim for his left third finger) reflects that the Veteran 
complained of experiencing left hand pain, numbness, and 
weakness.  On examination, no gross pathology was noted, although 
limitation of flexion of the fingers of his left hand was noted 
as limited by not being able to touch the palmar crease by about 
one half-inch in contrast to the right hand.  No weakness on grip 
was noted.  A diagnosis of "rule-out osteoarthritis of the left 
hand" was recorded.

A November 1993 VA treatment record reflects that the Veteran 
complained of pain in his left hand since the in-service 
(December 1972) falling accident.  A diagnosis of left hand pain 
was recorded.  

Another November 1993 VA treatment record reflects the Veteran 
was referred for further evaluation, including nerve conduction 
studies, and that a provisional diagnosis of left arm and hand 
numbness was recorded.

January 1994 VA treatment records reflect that a nerve conduction 
study of the left upper extremity, including the median and ulnar 
nerves, was normal.  An impression of pain most likely secondary 
to arthritic joint pain was recorded.

February 1995 VA treatment records reflect that the Veteran 
complained of pain in his neck and pain and numbness in his left 
arm, and that he would not raise his arm above shoulder level due 
to complaints of pain.  It was noted in the record, however, that 
he did not appear to be in pain despite rating it a 9/10, and no 
muscle atrophy, normal appearance, and intact motor function were 
noted.  An impression of degenerative joint disease of the 
cervical spine was recorded.

An August 1995 VA examination report (relating to an application 
for nonservice connected pension) reflects that the Veteran 
reported his in-service trip and fall accident.  He also reported 
fracturing his left third (ring) finger.  He complained of 
progressively worsening pain in his shoulder, arm, and hand since 
the in-service accident and that he occasionally would lose 
feeling in his hand and forearm.  Also, the Veteran reported a 
history of an automobile accident in June or July of 1981 in 
which he was a passenger and the brakes failed and the vehicle 
hit a brick expansion.  He reported that he sprained his left 
shoulder and arm in the automobile accident, and that since that 
time he developed progressive pain, weakness, and numbness of his 
left hand and upper left extremity.  The examiner noted that, in 
1994, nerve conduction studies were normal.  The examiner 
recorded a diagnosis of anterior spinal stenosis with probable 
radiculopathy to the left upper left extremity secondary to 
brachial plexus (at C4/5, C5/6).

A February 1997 private facility record reflects that a nerve 
conduction study revealed abnormal findings, and an impression of 
evidence of generalized peripheral neuropathy of both upper 
extremities was recorded.

December 1997 VA medical center records reflect that the Veteran 
was hospitalized for two weeks after presenting with complaints 
of neck pain and left arm numbness.  A diagnosis of rule-out 
coronary artery disease was recorded on admission, and a history 
of alcohol and cocaine abuse was noted.

A July 2001 VA neurology record reflects that the Veteran 
reported pain in his neck that extended down his left shoulder 
and arm with tingling and numbness radiating to his fingers, and 
that he reported a history of a motor vehicle accident in 1981.  
An impression of possible nerve root compression at C5/6 was 
recorded.  A subsequent July 2001 VA neurology record reflects 
that the Veteran's complaints of sensory disturbances in his left 
arm could not be explained by examination.  A September 2001 VA 
neurology record reflects that the Veteran reported that the pain 
went away for a period of time after the 1981 accident until 
around 1996 or 1997, when it recurred without intercurrent 
trauma, and that he also reported a 1985 injury to his head from 
falling off a ladder.  An impression of cervical spondylosis was 
recorded.

A December 2001 VA EMG study report reflects that the study was 
performed to rule out left cervical radiculopathy versus left arm 
entrapment, and that the study revealed evidence of left median 
nerve entrapment (carpal tunnel) at the wrist, and no evidence of 
left cervical radiculopathy.

A July 2002 VA surgical note reflects that left carpal tunnel 
release surgery was performed.

A brief September 2002 VA treatment record prepared by a nurse 
practitioner reflects that the Veteran reported that he felt that 
his problems with his left hand were due to his in service 
accident, and that it was conceivable that the Veteran's median 
nerve entrapment was aggravated or enhanced by the previous 
injury and that it could not be ruled out.

A November 2002 VA examination report (relating to an increased 
rating claim for his left third finger as well as his service 
connection claim for carpal tunnel syndrome) reflects that the 
Veteran reported a history of his in-service accident as well as 
the 1981 motor vehicle accident ("in which he hurt his neck").  
He reported that recently he had been diagnosed with left carpal 
tunnel syndrome and that he had surgery in July 2002.  He 
reported he had been experiencing left hand numbness, followed by 
numbness coming down his neck do his left hand and all through 
his left arm.  When asked if his left hand numbness improved 
after the carpal tunnel release surgery, the Veteran stated that 
it was too early to tell.  The examiner noted a healed scar on 
the Veteran's left wrist from the carpal tunnel surgery, that he 
had a good fist and grasp bilaterally, that he was able to close 
his fingers and thumb, and that he reported sensation in both 
hands, but better in his right than his left.  No left hand 
tenderness or deformity were noted.  Impressions of a history of 
a left third finger (ring) fracture, a history of a 1981 car 
accident with cervical spine injury and bulging discs, and a 
history of carpal tunnel syndrome release done in 2002 were 
noted.  The examiner added that the Veteran's carpal tunnel 
syndrome could not be related to his diagnosed history of a left 
third finger fracture without resorting to mere speculation.

A May 2003 VA treatment record reflects continued complaints of 
neck and left forearm pain.

A December 2005 letter written to the Veteran form a VA physician 
reflects that EMG study results showed nerve problems in 
the(left) wrist and elbow not due to the Veteran's neck, but 
rather as a result of carpal tunnel syndrome and nerve entrapment 
at the elbow.  

A May 2006 VA examination report (relating to the Veteran's 
increased rating claim relating to his left third finger) 
reflects that the examiner noted when prompted as to "symptoms 
in left hand relating to the left ring finger fracture," the 
examiner opined that the Veteran's ulnar nerve entrapment and 
carpal tunnel syndrome caused his left hand and left forearm 
problems, and that this was "a separate issue from the past 
fracture of the left ring finger."  

A June 2006 VA surgical report reflects that another left carpal 
tunnel release surgical procedure, as well as a cubital tunnel 
release, were performed.  A post-operative diagnosis of median 
and ulnar neuropathy was recorded.

A December 2009 VA examination report reflects that the Veteran 
reported to the examiner his history of the falling accident in 
service.  The examiner noted that the Veteran sprained his left 
wrist and fractured his left third finger as a result of the 
accident.  He examined the Veteran's left upper extremity as well 
as the claims file, and opined that the Veteran had left carpal 
tunnel syndrome and ulnar entrapment that was less likely than 
not related to service, to include the left wrist sprain and left 
third finger fracture the Veteran incurred in the falling 
accident.  He noted that the Veteran's January 1973 separation 
examination was silent as to any problems, an October 1984 
orthopedic evaluation reflected only a diagnosis of an old left 
third finger fracture, and a 1994 EMG evaluation was normal.

The Board finds the above December 2009 VA examiner's opinion to 
be the most probative evidence of record with regard to whether 
the Veteran's left carpal tunnel syndrome is related to service 
or to his service-connected left third finger disability, as he 
based his opinion on his own examination of the Veteran and 
review of the claims file, and because he provided an adequate 
rationale for his conclusion.  The Board notes that there is no 
persuasive medical opinion that contradicts the opinion of the 
December 2009 examiner with regard to the etiology of the 
Veteran's carpal tunnel syndrome.  In fact, the Board notes that 
this is consistent with the conclusion of the November 2002 VA 
examiner who also noted that he could not relate the Veteran's 
carpal tunnel syndrome to his diagnosed history of a left third 
finger fracture without resorting to mere speculation.  This is 
also consistent with the finding of the May 2006 VA examiner who 
noted that the Veteran's ulnar nerve entrapment and carpal tunnel 
syndrome caused his left hand and left forearm problems, and that 
this was "a separate issue from the past fracture of the left 
ring finger."  

The Board did consider the brief September 2002 VA treatment 
record prepared by a nurse practitioner that reflects that she 
opined "that it was conceivable that the Veteran's median nerve 
entrapment was aggravated or enhanced by the previous injury and 
that it could not be ruled out."  However, the language used by 
the nurse practitioner is clearly very speculative by its terms, 
noting that such a relationship is "conceivable" and can not be 
ruled out.  The Board notes that a connection that is merely 
"conceivable" or one based on mere speculation is too tenuous a 
basis on which to grant service connection.  The reasonable doubt 
doctrine requires that there be a "substantial" doubt and "one 
within the range of probability as distinguished from pure 
speculation or remote possibility."  38 C.F.R. § 3.102 2009); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 
Vet. App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).

The Board also acknowledges several lay statements made by the 
Veteran, to include that he injured his left hand, wrist, and arm 
in service in the 1972 falling accident, and that his carpal 
tunnel syndrome was either caused by that accident directly or is 
secondary to the left third finger fracture he incurred in the 
accident.  Certainly the Veteran is competent to report events 
and symptoms capable of lay observation, to include the fact that 
he tripped and fell on a hatch in service and experienced pain in 
his left hand, wrist, and arm.  In fact, as noted, the specific 
fall to which the Veteran refers is documented in the record.  
However, the Board finds any assertion of a continuity of 
symptomatology since that fall to be not credible in light of the 
fact that he has reported to several clinicians, as noted above, 
different stories as to when he began to experience pain in the 
areas of his left hand, wrist, and arm (e.g., he told several 
clinicians that he injured his upper left extremity in a 1981 
automobile accident and, coincidentally, there is no record of 
complaint of any left hand, wrist, or arm problems until 1981).  

In summary, the Board finds that the preponderance of the 
evidence is against granting service connection for left carpal 
tunnel syndrome, and the benefit-of-the-doubt rule is not for 
application; there is not an approximate balance of evidence.  
See 38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

C.  Left Hand Disability

The Veteran also claims that he incurred a left hand disability 
as a result of the in-service trip and fall accident in December 
1972, or, in the alternative, that he developed a left hand 
disability secondary to his service-connected left third finger 
injury.  See Claim, April 2002; Statement, April 1994; DRO 
Hearing Transcript, February 1994 at 2-3.

As noted above, in January 2008, the Board remanded this issue so 
that another VA examination could be provided to clarify the 
nature and etiology of any left hand disability found on 
examination.  The December 2009 VA examiner related all of the 
Veteran's complaints of left hand and forearm problems to his 
diagnosed left carpal tunnel syndrome and ulnar nerve entrapment, 
neither of which are service-connected conditions, and the 
examiner did not find any other left hand condition on 
examination.

As noted above, the threshold requirement for service connection 
to be granted is competent medical evidence of the current 
existence of a claimed disorder.  See Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Without a current diagnosis of a left hand condition, there may 
be no service connection for the claimed disability.  See id.  

The Board finds that the preponderance of the evidence shows that 
the Veteran does not have a left hand disability.  All but one of 
the medical records reflect that the Veteran's left hand is 
normal (except for his left third finger).  See, e.g., VA 
Radiological Report, August 1981 (left hand x-ray showed no 
abnormality other than residuals of old third finger injury), VA 
Orthopedic Evaluation, April 1982 ("no clinical evidence of 
abnormality whatsoever"), VA Radiological Report October 1984 
(no evidence of fracture or deformity except for third finger 
mild deformity that could be related to old fracture); VA 
Examination Report, November 2002 (left hand was without 
tenderness or deformity, and no diagnosed disability recorded).

While the Board does acknowledge that the one treatment record, 
the January 1994 VA treatment record, reflects an impression of 
left hand pain "most likely" secondary to arthritic joint pain, 
the Board finds that this record has no probative value because 
no rationale is provided, it does not indicate that the diagnosis 
is based on any radiological testing to verify the presence of a 
left hand arthritic condition, and, most significantly, all of 
the x-rays of the Veteran's left hand of record were found to be 
normal.

The Board has considered all of the Veteran's lay statements, 
including that he caught himself falling with his left hand in 
service and has a current left hand disability as a result, or, 
in the alternative, that he has a left hand disability secondary 
to his service-connected left third finger disability.  The Board 
finds, however, the opinions of all of the clinicians noted above 
who evaluated the Veteran for the left hand and arm complaints 
since 1981 to be far more probative than the Veteran's lay 
statements.  Moreover, the Board notes that while the Veteran is 
certainly competent to report experiencing left hand pain or 
numbness other symptomatology capable of lay observation, he is 
not necessarily competent to attribute those symptoms to a 
specific underlying disability of the left hand.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  The Board again acknowledges the 
Veteran's reports that he has experienced pain, weakness, and 
numbness in his left hand ever since the in-service accident.  
See Claim, April 2002, Board Hearing Transcript, June 2007 at 20-
21.  However, as noted above, the Veteran also made statements to 
several clinicians that he his pain in his left hand first began 
following an automobile accident in 1981, and he also reported to 
some that the pain than went away for a long period of time 
before recurring in 1996.  Given these contradictions in his 
various statements, the Board must find any assertion of a 
continuity of symptomatology since service not credible.

For these reasons, the Board concludes that the preponderance of 
the evidence is against a finding of a current left hand 
disability or granting service connection for a left hand 
disability, and the benefit of the doubt rule is not for 
application.

D.  DDD of the Cervical Spine

The Veteran claims that he incurred DDD of the cervical spine as 
a result of service.

As noted above, a February 1995 VA examination report (relating 
to the veteran's claim for nonservice connected pension) reflects 
that a diagnosis of DDD of the cervical spine was recorded.  
Clearly, the Veteran has a current DDD of the cervical spine 
disability.

The Board will now address whether the Veteran's current DDD of 
the cervical spine is related to service.

As an initial matter, the Veteran's service treatment records are 
silent as to any complaints of any neck or cervical spine 
problems.

The first records of complaint of any neck problems are the above 
noted February 1995 VA examination report, as well as a 
radiological report prepared in connection  with the examination.

A June 2001 VA MRI report relating to the Veteran's cervical 
spine reflects a history of a motor vehicle accident in 1981 and 
an impression of degenerative changes in the mid cervical spine 
with disc space narrowing, osteophytes, disc bulging at multiple 
levels, and 30 percent cord indentation. 

As noted above, a July 2001 VA neurology record reflects that the 
Veteran reported pain in his neck that extended down his left 
shoulder and arm with tingling and numbness radiating to his 
fingers, and that he reported, again, the history of a motor 
vehicle accident in 1981.  An impression of possible nerve root 
compression at C5/6 was recorded.  Likewise, as noted above, a 
September 2001 VA neurology record reflects that the Veteran 
reported that the pain went away for a period of time after the 
1981 accident until around 1996 or 1997, when it recurred without 
intercurrent trauma, and that he also reported a 1985 injury to 
his head from falling off a ladder.  An impression of cervical 
spondylosis was recorded.

The November 2002 VA examination report (relating to his left 
third finger his claim for carpal tunnel syndrome) reflects that 
the Veteran reported a history of hurting his neck in the 1981 
motor vehicle accident, and the examiner noted an impressions of 
a history of a 1981 car accident with cervical spine injury and 
bulging discs.

Again, an October 2003 VA treatment record reflects that the 
Veteran reported a history of neck pain secondary to the motor 
vehicle accident.

In light of the above, the Board finds that there is no medical 
evidence credible evidence of record suggesting a link between 
the Veteran's DDD of the cervical spine and service.

The Board acknowledges several lay statements made by the 
Veteran, including his testimony at the June 2007 Board hearing 
to the effect that he injured his neck in service due to hitting 
his head several times (10 to 12) on an overhead rack with a 
small helmet on.  He reported that he would experience headaches 
afterward, and that he reported to sick bay with complaints of 
headaches.  The Board notes, however, that there is no record of 
any complaints of headaches or hitting his head in service.  
Also, the Board notes all of the above discussed treatment 
records that show that the Veteran reported to clinicians, 
several times, that his neck problems were related to a 1981 
automobile accident, not service.  Generally, statements made for 
the purpose of medical diagnosis or treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell the 
truth in order to receive a proper diagnosis or treatment.  See 
White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992).  In 
light of the contradictory statements made by the Veteran and 
relating his neck problems to a post-service motor vehicle 
accident, the Board finds the Veteran's statements to lack 
probative value.

For these reasons, the Board concludes that the preponderance of 
the evidence is against granting service connection for DDD of 
the cervical spine, and the benefit of the doubt rule is not for 
application.


ORDER

Entitlement to service connection for a spleen disability is 
denied.

Entitlement to service connection for carpal tunnel syndrome is 
denied.

Entitlement to service connection for a left hand disability is 
denied.

Entitlement to service connection for DDD of the cervical spine 
is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


